Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Peter Anyakora, M.D., DATE: December 15, 1995
Petitioner,

Docket No. C-95-146
Decision No. CR407

-ve

The Inspector General.

DECISION

I conclude that Petitioner, Peter Anyakora, M.D., is
subject to a five-year minimum mandatory period of
exclusion from participation in the Medicare, Medicaid,
Maternal and Child Health Services Block Grant and Block
Grants to States for Social Services programs.!

I. Procedural History

By letter dated January 24, 1995, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Petitioner that he was
being excluded for five years from participation as a
provider in Medicare and Medicaid. The 1.G. advised
Petitioner that he was being excluded as a result of his
conviction of a criminal offense relating to neglect or
abuse of patients in connection with the delivery of a
health care item or service, and that the exclusion of
individuals convicted of such offenses is mandated by
section 1128(a)(2) of the Social Security Act (Act).

The I.G. further advised Petitioner that, for exclusions
imposed pursuant to section 1128(a)(2), section

' Unless otherwise indicated, hereafter I refer
to all programs from which Petitioner has been excluded,
other than Medicare, as "Medicaid."

2? Those parts of the Act discussed herein are
codified in 42 U.S.C. § 1320a-7.
2

1128(c) (3)(B) of the Act mandates a five-year minimum
period of exclusion.

By letter dated June 10, 1995, Petitioner filed a request
for hearing. During prehearing conferences held on July
18 and 19, 1995, Petitioner requested an in-person
hearing. During the conferences, I noted that the issues
in the case were limited only to: 1) whether Petitioner
was convicted of a criminal offense and, if so, 2)
whether the offense was related to neglect or abuse of
patients in connection with the delivery of a health care
item or service. Based on the parties' representations
at the conferences, it did not appear to me that there
were disputed issues of fact relevant to the issues in
the case which would require an in-person hearing.
Instead, I determined that the case could be heard based
on a written record. Therefore, I denied Petitioner's
request for an in-person hearing and established a
schedule for the parties to file briefs and documentary
evidence.

The I.G. filed a brief (I.G. Br.), including a statement
enumerating the material facts and conclusions of law the
I.G. considered to be uncontested. The I.G.'s brief was
accompanied by I.G. Exhibits (I.G. Exs.) 1 through 5.
Petitioner responded with a brief (P. Br.), accompanied
by eight attachments he offers as exhibits in the case.
These attachments are not marked in accordance with my
Order of July 27, 1995. Petitioner marked only the first
attachment, which he termed "Exhibit A." The Petitioner
then filed a supplemental brief (P. Supp. Br.),
accompanied by Petitioner's exhibits (P. Exs.) 1 through
10. To avoid confusion with Petitioner's supplemental
submission, I have marked the attachments accompanying
Petitioner's initial brief as P. Exs. A through H.

Petitioner has not objected to the admission into
evidence of the exhibits submitted by the I.G. The I.G.
has not objected to the admission into evidence of the
exhibits submitted by Petitioner. In the absence of
objection, I admit into evidence I.G. Exs. 1 through 5,
and P. Exs. A through H and 1 through 10.

After careful consideration of the briefs and documentary
evidence submitted by the parties, I conclude that there
exist no facts of decisional significance genuinely in
dispute and that the only matters to be decided are the
legal implications of the undisputed facts. Based on
these facts, I conclude that Petitioner is subject to the
minimum mandatory exclusion provisions of sections
1128(a)(2) and 1128(c)(3)(B) of the Act. Accordingly, I
affirm the I.G.'s determination to exclude Petitioner
3

from participation in Medicare and Medicaid for a period
of five years.

II. Issues

The issues are: 1) whether Petitioner was convicted of a
criminal offense under federal or State law; and 2) if
Petitioner was so convicted, whether the conviction
relates to neglect or abuse of patients in connection
with the delivery of a health care item or service.

III. Findings of Fact and Conclusions of Law

1. At all relevant times, Petitioner was a resident
physician at Harlem Hospital Center in New York, New
York. Currently, Petitioner is a medical doctor
practicing in Florida. I. G. Ex. 1; I.G. Ex. 3 at 3; P.
Br. at 1.

2. On February 10, 1993, the State of New York filed a
four-count criminal indictment against Petitioner. I.G.
Ex. 1.

3. The four counts of the indictment charged Petitioner
with offenses occurring from about September 22, 1991 to
about February 28, 1992, during Petitioner's residency at
Harlem Hospital Center in New York. Specifically,
Petitioner was charged with violating public health law
section 2805-b(2) (Count One), falsifying business
records in the first degree (Counts Two and Three), and
tampering with physical evidence (Count Four). I.G. Ex.
1.

4. Following a jury trial, Petitioner was convicted of
all four counts of the indictment. I.G. Exs. 4 - 5.

5. Count One of the indictment alleged that, on or about
September 22, 1991, Petitioner refused to treat a person
arriving at a general hospital to receive emergency
medical treatment who was in need of such treatment.
Count One alleged specifically that, while employed as a
resident physician, Petitioner refused to treat CB’, a
woman who arrived at Harlem Hospital Center in need of
emergency medical assistance in the delivery of a child.
I.G. Ex. 1.

* To preserve this woman's privacy, I refer to

her by her initials only.
4

6. Petitioner's conviction of Count One of the
indictment constitutes a conviction of a criminal
offense. Act, sections 1128(a) (2), 1128(i)(1); Finding
4.

7. Petitioner's conviction of Count One of the
indictment relates directly to neglect of a patient in
connection with the delivery of a health care item or
service. Act, section 1128(a)(2); Findings 4, 5.

8. The Secretary of DHHS (Secretary) has delegated to
the I.G. the authority to exclude individuals from
participation in Medicare and to direct their exclusion
from participation in Medicaid. 48 Fed. Reg. 21,662
(1983); 53 Fed. Reg. 12,993 (1988).

9. The I.G. is required to exclude Petitioner from
participation in Medicare and to direct his exclusion
from participation in Medicaid. Act, section 1128(a) (2).

10. The minimum period of exclusion pursuant to section
1128(a)(2) is five years. Act, section 1128(c) (3) (B).

11. Neither the I.G. nor an administrative law judge has
the authority to reduce the five-year minimum exclusion
mandated by sections 1128(a)(2) and 1128(c)(3)(B) of the
Act.

IV. Discussion

The I.G. excluded Petitioner from participation in
Medicare and directed that Petitioner be excluded from
participation in Medicaid, pursuant to section 1128 (a) (2)
of the Act. This section mandates the exclusion of

{aJny individual or entity that has been
convicted, under Federal or State law, of a
criminal offense relating to neglect or abuse
of patients in connection with the delivery of
a health care item or service.

A. Petitioner has been convicted of a
criminal offense.

I have found that Petitioner was convicted of refusing to
treat a person arriving at a general hospital to receive
emergency medical treatment who was in need of such
treatment. Findings 2 - 5. Petitioner's conviction
falls within the meaning of section 1128(i)(1) of the
Act, in that a judgment of conviction has been entered
against him by a State court. Thus, Petitioner has been

5

convicted of a criminal offense within the meaning of
section 1128(a)(2) of the Act. Finding 6.

Petitioner does not dispute that he was convicted of a
criminal offense within the meaning of section 1128(i) of
the Act. Instead, Petitioner maintains that he should
not have been convicted. Petitioner maintains that he
has never refused treatment to anyone. P. Br. at 1.
Petitioner asserts that Harlem Hospital Center concluded
that "[t]here was NO refusal of patient care but rather,
there was a delay due to overcrowding." P. Br. at 3.
Petitioner asserts further that there was no "medical
Emergency with respect to pregnant mother," CB. P. R.
Br. at 1. Petitioner alleges that there was a "coverup
on the part of the prosecutor," and asserts that his
convictions are the result of "UNJUST PROSECUTION,
DISCRIMINATION, SCAPEGOATING, PROSECUTORS RECKLESS
VIOLATION OF HUMAN AND INDIVIDUAL RIGHTS UNDER THE
CONSTITUTION, AND HIGH-TECH LYNCHING." PP. Br. at 3.

Petitioner's arguments are not persuasive. Petitioner
may not argue the merits of his criminal case in this
administrative proceeding. His arguments amount to an
impermissible collateral attack on his conviction. In
this regard, an appellate panel of the Departmental
Appeals Board held in the case of Peter J. Edmonson, DAB
1330 (1992):

{ijt is the fact of the conviction which causes the
exclusion. The law does not permit the Secretary to
look behind the conviction. Instead, Congress
intended the Secretary to exclude potentially
untrustworthy individuals or entities based on
criminal convictions. This provides protection for
federally funded programs and their beneficiaries
and recipients, without expending program resources
to duplicate existing criminal processes.

Id. at 4.
Further, the applicable regulations provide:

{wjhen the exclusion is based on the existence of a
conviction, . . . the basis for the underlying
determination is not reviewable and the individual
or entity may not collaterally attack the underlying
determination, either on substantive or procedural
grounds.

42 C.F.R. § 1001.2007(da).
6

The correct forum for Petitioner to have disputed the
circumstances of his criminal case is the State court in
which he was charged criminally. Paul R. Scollo, D.P.M.,

DAB 1498, at 14 (1994); Francis Shaenboen, R.Ph., DAB
1249, at 9 (1991).

B. etitioner's conviction is ated to
neglect* of patients in connection
with the delivery of a health care
item or service.

Although the term neglect is not defined in section
1128(a) (2) of the Act, a common and ordinary meaning of
the term includes the failure to satisfy a duty of care
to another person. Lee G. Balos, DAB CR378, at 7 (1995),
aff'd, DAB 1541, at 4 (1995); see also Summit Health
Limited, dba Marina Convalescent Hospital, DAB 1173, at 8
(1990); Janet Wallace, L.P.N., DAB 1326, at 10 (1992) (a
common meaning is "to fail to care for or attend to
sufficiently"). Given the fact of his conviction, there
can be no doubt that Petitioner breached his duty of care
to this patient. Petitioner's criminal offense, refusing
to treat a person arriving at a general hospital to
receive emergency medical treatment who was in need of
such treatment, on its face relates to neglect of a
patient in connection with the delivery of a health care
item or service. Thus, Petitioner's conviction relates
to neglect of a patient in connection with the delivery
of a health care item or service within the meaning of
section 1128(a)(2) of the Act.

Petitioner contends, however, that his offense is not
related to neglect, within the meaning of section
1128(a) (2) of the Act. In support of his contention,
Petitioner alleges: 1) he was only a resident physician,
and the supervising attending physician, not Petitioner,
was responsible for making decisions regarding patient
care (P. Br. at 2); 2) he was responding to a medical
emergency pertaining to another patient (P. Br. at 3); 3)
CB's emergency status was precipitated after Petitioner
first saw her, by EMS personnel who used a scalpel to
break her baby's bag of water (P. Br. at 3); and 4) CB's
companion terrorized and threatened Petitioner, causing a
delay in CB's evaluation. P. Supp. Br. at 2 - 3.

Petitioner's allegations, even if true, do not alter my
conclusion that his conviction is related to the neglect
of patients in connection with the delivery of a health

4 Petitioner's offense relates to neglect. I do
not find that Petitioner's offense relates to abuse.
7

care item or service. Petitioner's allegations amount to
an impermissible collateral attack on his conviction and
are not relevant to my determination that his conviction
is related to neglect of patients in connection with the
delivery of a health care item or service. See Scollo,
DAB 1498, at 14; Shaenboen, DAB 1249, at 9.

Petitioner argues also that no neglect occurred because
neither CB nor her baby suffered physical harm. However,
no actual harm is required for a conviction to relate to
neglect of patients. Balos, DAB 1541, at 6.

Cc. Neither the I.G. nor an
administrative law judge has the
discretion to exclude Petitioner for
less than the mandatory minimum
period of five years.

After careful review of the record, I conclude that the
I.G. properly classified Petitioner's conviction of the
enumerated criminal offenses as falling under the
mandatory exclusion authority of section 1128(a)(2) of
the Act. The law requires that Petitioner be excluded
for at least five years. Act, section 1128(c) (3) (B).

Once a section 1128(a)(2) violation is established,
neither the I.G. nor an administrative law judge has any
discretion to exclude a provider for less than the
minimum mandatory period of five years. Balos, DAB 1541,
at 7.

D. Other arguments advanced by Petitioner do not
persuade me that I have the authority either to
conclude that there was no basis for
Petitioner's exclusion or to change the_
effective date of Petitioner's exclusion.

Petitioner alleges that he did not receive notice of the
exclusion the I.G. imposed and directed against him on
January 24, 1995, until his employer in Florida, the
Women's Health Center of Hardee County, informed him that
requests for Medicaid reimbursement for his services were
being denied. June 10, 1995 Request for Hearing; July
27, 1995 Order and Schedule for Filing Briefs and
Documentary Evidence; P. Supp. Br. at 1. The record
reflects that the letter notifying Petitioner of his
exclusion is dated January 24, 1995. The notice letter
was addressed to Petitioner and was mailed to a post
office box in Baltimore, Maryland. Petitioner alleges
that this post office box has never been connected to
him. Petitioner alleges also that he has been residing
in Florida since November 1993. P. Supp. Br. at 1. For
8

the purposes of this decision, I accept Petitioner's
allegations as true.

Based on this lack of notice, Petitioner argues that he
has been denied due process under the United States
Constitution, because he was excluded before receiving
notice of his exclusion. Petitioner appears to argue
further that, because his exclusion is unconstitutional,
he should not be excluded at all. I do not have the
authority to decide the constitutional validity of an
exclusion imposed and directed in accordance with the Act
and regulations. Balos, DAB 1541, at 9; Shanti Jain,
M.D., DAB 1398, at 7 (1993). Moreover, the Act and
regulations do not entitle Petitioner to a pre-exclusion
hearing. The Act and regulations give Petitioner only
the right to request a hearing on the issue of whether
there is a basis for his exclusion. 42 C.F.R. §
1001.2007. I have afforded Petitioner the hearing (based
on the written record) contemplated by the Act and
regulations.

Petitioner appears to argue also that if, in fact, he
must be excluded, his exclusion should not have become
effective until after he received notice of the
exclusion. I do not have the authority to alter the
effective date of an exclusion imposed and directed in
accordance with the Act and regulations. 42 C.F.R. §
1005.4(c); Samuel W. Chang, M.D., DAB 1198, at 9 - 11
(1990); Jain, DAB 1398 (1993); Kathleen M. Casey, DAB
CR401 (1995).

V. Conclusion
The I.G. properly imposed and directed against Petitioner

a five-year minimum mandatory period of exclusion from
participation in Medicare and Medicaid.

/s/

Jill s.clifton
Administrative Law Judge
